DETAILED ACTION


Response to Amendment
This Office Action has been issued in response to RCE filed 06/14/2022.
Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claim(s) 1-25 have been considered and remain pending. Claim(s) 10, 18 have been amended per Examiner's amendment.


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with attorney David Victor Registration No. 39867 on 08/12/2022.

Claims 10, 18  have been amended as follows:

“10. (Currently Amended) A computer program product for mirroring extents at a primary storage to a secondary storage, wherein the computer program product comprises a computer readable storage medium having program instructions executable by a processor to cause operations, the operations comprising:
 in response to destaging a modified track of an extent, indicating the destaged modified track in a demote list; 
incrementing a number of destaged modified tracks in the demote list in extent information for an extent of tracks in cache, 
wherein the demote list indicates destaged tracks to remove from the cache; and 
using the extent information for the extent to determine one of a plurality of mirroring queues in which to indicate the extent including destaged modified tracks, wherein mirroring queues having a higher priority than other queues are processed at a greater rate to determine extents of tracks to mirror from the cache to the secondary storage.  

“18. (Currently Amended) A system for mirroring extents of tracks at a primary storage to a secondary storage, comprising: a processor; and a computer readable storage medium having program instructions that when executed by the processor causes operations, the operations comprising: 
in response to destaging a modified track of an extent, indicating the destaged modified track in a demote list;
incrementing a number of destaged modified tracks in the demote list in extent information for an extent of tracks in cache, wherein the demote list indicates destaged tracks to remove from the cache; and using the extent information for the extent to determine one of a plurality of mirroring queues in which to indicate the extent including destaged modified tracks, wherein mirroring queues having a higher priority than other queues are processed at a greater rate to determine extents of tracks to mirror from the cache to the secondary storage.”


Allowable Subject Matter

Per the instant Office Action, Claims 1-25 are considered as allowable subject matter. After careful consideration, examination, and search of the claimed invention and respectively taking claims 1 and 10 as exemplary, prior art was not found to teach the amended limitation to the independent claims ".. incrementing a number of destaged modified tracks in extent information for an extent of tracks in a cache in response to destaging a modified track of the extent, wherein the modified track is indicated in an active cache list; indicating the destaged modified track in a demote list, wherein the demote list is used to determine destaged modified tracks to remove from the cache; and using the extent information for the extent to determine one of a plurality of mirroring queues in which to indicate the extent, wherein a mirroring queue having a higher priority than another mirroring queue is processed at a higher rate to determine extents of tracks to mirror from the cache to the secondary storage.” and “.. in response to destaging a modified track of an extent, indicating the destaged modified track in a demote list; incrementing a number of destaged modified tracks in the demote list in extent information for an extent of tracks in cache, wherein the demote list indicates destaged tracks to remove from the cache; and using the extent information for the extent to determine one of a plurality of mirroring queues in which to indicate the extent including destaged modified tracks, wherein mirroring queues having a higher priority than other queues are processed at a greater rate to determine extents of tracks to mirror from the cache to the secondary storage.”

The following is an examiner's statement of reasons for allowance:

The reasons for allowance of Claim 1 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … incrementing a number of destaged modified tracks in extent information for an extent of tracks in a cache in response to destaging a modified track of the extent, wherein the modified track is indicated in an active cache list; indicating the destaged modified track in a demote list, wherein the demote list is used to determine destaged modified tracks to remove from the cache; and using the extent information for the extent to determine one of a plurality of mirroring queues in which to indicate the extent, wherein a mirroring queue having a higher priority than another mirroring queue is processed at a higher rate to determine extents of tracks to mirror from the cache to the secondary storage...”

The reasons for allowance of Claim 10 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … in response to destaging a modified track of an extent, indicating the destaged modified track in a demote list; incrementing a number of destaged modified tracks in the demote list in extent information for an extent of tracks in cache, wherein the demote list indicates destaged tracks to remove from the cache; and using the extent information for the extent to determine one of a plurality of mirroring queues in which to indicate the extent including destaged modified tracks, wherein mirroring queues having a higher priority than other queues are processed at a greater rate to determine extents of tracks to mirror from the cache to the secondary storage...”

The reasons for allowance of Claim 12 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … incrementing a number of destaged modified tracks in extent information for an extent of tracks in a cache in response to destaging a modified track of the extent, wherein the modified track is indicated in an active cache list; indicating the destaged modified track in a demote list, wherein the demote list is used to determine destaged modified tracks to remove from the cache; and using the extent information for the extent to determine one of a plurality of mirroring queues in which to indicate the extent, wherein a mirroring queue having a higher priority than another mirroring queue is processed at a higher rate to determine extents of tracks to mirror from the cache to the secondary storage...”

The reasons for allowance of Claim 18 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … in response to destaging a modified track of an extent, indicating the destaged modified track in a demote list;  incrementing a number of destaged modified tracks in the demote list in extent information for an extent of tracks in cache, wherein the demote list indicates destaged tracks to remove from the cache; and using the extent information for the extent to determine one of a plurality of mirroring queues in which to indicate the extent including destaged modified tracks, wherein mirroring queues having a higher priority than other queues are processed at a greater rate to determine extents of tracks to mirror from the cache to the secondary storage...”

The reasons for allowance of Claim 20 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … incrementing a number of destaged modified tracks in extent information for an extent of tracks in a cache in response to destaging a modified track of the extent, wherein the modified track is indicated in an active cache list; indicating the destaged modified track in a demote list, wherein the demote list is used to determine destaged modified tracks to remove from the cache; and using the extent information for the extent to determine one of a plurality of mirroring queues in which to indicate the extent, wherein a mirroring queue having a higher priority than another mirroring queue is processed at a higher rate to determine extents of tracks to mirror from the cache to the secondary storage...”

As dependent claims 2-9, 11, 13-17, 19, 21-25 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

Barrel (U.S. Publication Number 2014/0365725) teaches about data structure and a dirty watermark value used to keep track of a number of (i.e. a count) dirty cache elements and a specific time to determine cache element destaging but fails to teach said limitation noted supra.

LaFrese (U.S. Publication Number 2009/0006789) teaches about moving agents reviewing the Out of Sync (OOS) structure and the HPOOS structure where HPOOS structure is processed in a higher priority basis. More data moving agents are assigned to process the HPOOS structure and fewer are assigned to process the OOS structure in order to minimize data being flushed instead of transmitted to secondary unit but fails to teach said limitation noted supra.


Response to Arguments

Applicant's arguments filed on 06/14/2022 have been carefully and fully considered, and are persuasive. As noted supra the case is in condition for allowance.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        08/13/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132